Citation Nr: 1442612	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-05 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a hearing loss disability of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1965 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In a rating decision in February 2012, during the pendency of the appeal, the RO granted service connection for a hearing loss disability of the left ear.

In January 2014, the Board remanded the case for further development.
 
The claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran seeks service connection for a hearing loss disability of the right ear.  

The Board remanded the claim in January 2014 to afford the Veteran a VA examination.  The Veteran failed to report for the scheduled examination, but he has since offered good cause for his absence.  The Veteran stated that he tried to call VA to reschedule the examination, but was unable to reach anyone besides an answering machine and no one from VA returned his phone calls.  He asks that the VA reschedule the examination.








As good cause is shown, the case is REMANDED for the following action.

1.  Afford the Veteran a VA examination to determine:

A`). Whether the Veteran has a right ear hearing loss disability under 38 C.F.R. § 3.385, and, if so, 

b).  Whether it is at least as likely as not (probability of 50 percent) that the current right ear hearing loss disability is due to noise exposure as an artillery man in service?  

2.  After the above development, adjudicate the claim.  If the benefit is denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



